Cuyahoga App. No. 80944, 2003-Ohio-2297. This cause is pending before the court on the certification *1479of a conflict by the Court of Appeals for Cuyahoga County. On March 11, 2004, amicus curiae Ohio Academy of Trial Lawyers filed a motion for leave to file a responsive brief to amicus curiae Member Companies of the American International Group, Inc.’s reply brief. Whereas, the Rules of Practice do not permit the filing of a response to a reply brief,
IT IS ORDERED by the court, sua sponte, that amicus curiae Ohio Academy of Trial Lawyers’ motion for leave be, and hereby is, stricken.